Citation Nr: 0426408	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-19 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased (compensable) initial evaluation for tinea 
pedis with onychomycosis of both feet.

2.  Entitlement to service connection for a right knee disorder, to include 
as secondary to service-connected hallux rigidus, left, or service-
connected tinea pedis with onychomycosis of both feet.

3.  Entitlement to service connection for a left knee disorder, to include 
as secondary to service-connected hallux rigidus, left, or service-
connected tinea pedis with onychomycosis of both feet.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal 
from a rating decision of the Manchester, New Hampshire, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In light of the fact that the veteran contested the initial evaluation of 
his disability, the Board has styled the issue of the case as reflected.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran testified at a video teleconference (VTC) hearing in June 2004 
before the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 U.S.C.A. § 7102 
(West 2002) and at a RO hearing.  Transcripts of the VTC and RO hearing 
testimony are associated with the claims file.

The issues of entitlement to service connection for right and left knee 
disorders, to include as secondary to the service-connected hallux rigidus, 
left, and tinea pedis with onychomycosis of both feet, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.
FINDINGS OF FACT

1.  The veteran's service-connected tinea pedis with onychomycosis 
manifests subjectively with constant itching and a sensation as if a 
blister is just under the skin.  The veteran also claims pain when walking.  
His condition manifests clinically with improved dry, erythematous macular 
xanthemia on both feet in a moccasin distribution, and discolored nails of 
the great toes.  The tinea pedis is resolved.

2.  Manifestation of tinea pedis with onychomycosis over at least 5 
percent, but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less than six 
weeks during the past 12-month period has not been more nearly 
approximated.


CONCLUSION OF LAW

The requirements for an initial compensable rating for tinea pedis with 
onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2002, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case of Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), which held that the notice and 
assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), should be provided to a claimant 
prior to any adjudication of the claim.  That was done in this case, and as 
otherwise described below, the VCAA notice is complete.

VCAA imposes an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, if any, the 
claimant is to provide, what evidence VA will attempt to obtain, and for 
the claimant to submit any information or evidence in his or her 
possession.  38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the claim.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in May 2001 (letter), the RO informed the veteran of the 
VCAA and VA's obligations under the act, to include the evidence needed to 
support his claim.  As to who would obtain what portion of the evidence 
needed, the letter informed the veteran that the RO would obtain any 
treatment records he identified as supportive to his claim, provided he 
completed, signed, and returned, the enclosed VA Forms 21-4142 to authorize 
VA to obtain them on his behalf.  He also was told to send any evidence he 
had.

The Board finds that the letter meets the notice requirements of the VCAA.  
38 U.S.C.A. § 5103(a) (West 2002); Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The 
General Counsel (VAOPGCPREC) 1-2004 (February 24, 2004); Pelegrini v. 
Principi, 18 Vet. App. at 120-21; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As noted, the veteran was granted the benefit for which he applied, and the 
current issue before the Board is the evaluation of his bilateral feet 
disorder.  In light of the fact that the RO issued the veteran the 
requisite VCAA notice upon receipt of his claim, the RO is not required to 
send another VCAA notice concerning the additional issue of the evaluation 
of his disorder.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA receives 
a notice of disagreement (that raises a new issue) in response to notice of 
its decision on a claim for which VA has already given the section 5103(a) 
notice, 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly raised issue).  
See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (increased 
rating issues are separate from service connection issues).

As concerns the duty to assist, the RO obtained the private treatment 
records identified by the veteran as supportive of his claim and arranged 
for appropriate examinations.  Neither the veteran nor his representative 
asserts that there is evidence left to be developed or that there was a 
request for development which was not pursued.  All records obtained or 
generated have been associated with the claim file.  The Board finds that 
the RO has complied with the duty to assist.  38 C.F.R. § 3.159(c) (2003).

Factual background.

The April 2002 rating decision granted service connection with a 
noncompensable evaluation.  The November 2001 VA examination report 
reflects that physical examination of the veteran's feet revealed nails 
that were thickened and discolored, with subungal hyperkeratosis/debris 
which involved approximately 10 percent of the nail plate of the first toe, 
bilateral.  There was no maceration, fissures, or ulceration.  There was 
dry, erythematous, macular moccasin distribution, bilateral, worse at the 
heels and the right medial forefoot.  The examiner prescribed Loprox cream 
with a nail care instruction sheet.

The February 2003 VA examination report reflects that the examiner noted 
the findings of the April 2002 examination report and the fact that the 
veteran was treated with Clotrimazole topical solution and 
cyclopiroxolamine cream for the tinea.  The examiner observed that, since 
the April 2002 examination, there had been good improvement of the dry, 
erythematous, macular moccasin distribution, and that the thickened, 
discolored great toenails persist.  The examiner rendered a diagnosis of 
onychomycosis involving the entire nails of the great toes, bilaterally, 
and tinea pedis, resolved.

At the RO and the VTC hearings, the veteran related that it is difficult 
for him to wear shoes, because of the itching and the sensation of his feet 
feeling warm.  He related that either he wears sandals or nothing in an 
effort to keep his feet cool and because his toenails are sensitive to 
pressure.  The veteran also related that he uses the topical cream daily.  
The veteran also related that his feet feel like there is a blister under 
the skin, and that he also finds it painful to walk.  The veteran's 
representative asserted that the veteran's skin disorder of his feet does 
in fact manifest exudation and itching.

Analysis.

Disability evaluations are determined by use of a schedule of ratings and 
are based on average impairment of earning capacity.  Separate DCs identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  All potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 4.1, 4.2, and 
4.10, which require review of the entire history with an emphasis on the 
effects of disability, particularly on limitation of ordinary activity and 
lack of usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with functional impairment 
is required.  38 C.F.R. § 4.21 (2003).  The higher of two evaluations will 
be assigned if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2003).  Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).

Where entitlement to compensation has already been established and an 
increase in the disability rating is at issue, the present level of 
disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  Id.  The 
Board considers the applicability of a higher rating for the entire period 
in which the appeal has been pending.  Id; Powell v. West, 13 Vet. App. 31, 
35 (1999).  In this case, the history of the appellant's disability is more 
important than normal given the fact that when an appellant disagrees with 
the initial evaluation assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of time, based on the 
levels of disability manifested during each separate period of time.  See 
Fenderson v. West, 12 Vet. App. at 126.

When the regulations concerning entitlement to a higher rating are changed 
during the course of an appeal, the veteran may be entitled to resolution 
of his claim under the criteria that are to his advantage.  The old rating 
criteria may be applied throughout the period of the appeal, if they are 
more favorable to the veteran.  New rating criteria, however, may be 
applied retroactively if such application will not have an illegal 
retroactive effect.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the new 
criteria are properly applicable retroactively, it is only from the 
effective date of the change forward.  38 U.S.C.A. § 5110(g) (West 2002);  
VAOPGCPREC 3-2000 (April 10, 2000).

The veteran's skin disorder of the feet was evaluated under the current 
rating criteria for skin disorders, but he filed his claim prior to their 
effective date in August 2002.  The Board notes that the RO corrected this 
oversight in the supplemental statement of the case (SSOC).  Therefore, the 
RO did evaluate the veteran's skin disorder under both the prior and 
current criteria, and the Board may do likewise.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).

The Board finds that, whether under the prior or current criteria, the 
evidence does not show the veteran to more nearly approximate a compensable 
evaluation.  38 C.F.R. § 4.3, 4.7 (2003).  Tinea is rated under the DC for 
eczema, 7806.  38 C.F.R. § 4.118, DC 7819 (2002).  Under the prior 
criteria, eczema with exfoliation, exudation or itching, if involving an 
exposed surface or extended area, allowed a 10 percent evaluation.  Eczema 
with slight, if any, exfoliation, exudation or itching, if involving a 
nonexposed surface or small area, received a noncompensable evaluation.  DC 
7806 (2002).

The Board must disagree with and reject the veteran's representative's 
assertion that the veteran is entitled to a compensable evaluation because 
the veteran does have exudation and itching.  First, the medical evidence 
of record does not show the veteran's skin disorder to manifest exudation.  
Second, the feet are not an exposed area, even if the veteran did in fact 
manifest exudation or itching, nor does it show the condition to impact an 
extended area.  Thus, the veteran does not more nearly approximate a 
compensable evaluation under the prior criteria.  38 C.F.R. §§ 4.7, 4.118, 
DC 7806 (2002).
 
The veteran fares no better under the current criteria.  Under the current 
criteria, as under the prior criteria, tinea pedis is rated under the DC 
for dermatitis or eczema.  DC 7813 (2003).  Eczema which affects at least 5 
percent, but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected; or, 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of less than six 
weeks during the past 12-month period, allows a 10 percent evaluation.  
38 C.F.R. § 4.118, DC 7806 (2003).  Eczema which affects less than 5 
percent of the entire body, or less than 5 percent of exposed areas 
affected; and, no more than topical therapy has been required during the 
past 12-month period, receives a noncompensable evaluation.  Id.

The medical evidence of record shows the veteran to more nearly approximate 
a noncompensable evaluation.  The February 2003 examination report reflects 
that his tinea pedis is resolved, and his dry, erythematous macular 
xanthemia in moccasin distribution showed good improvement.  Thus, he does 
not meet the criteria for a compensable evaluation.  38 C.F.R. § 4.7.  
Further, whether under the prior or current rating criteria, the Board 
finds that the evidence of record, as set forth above, shows the veteran 
has not more nearly approximated a compensable evaluation at any time 
during the appeal period.  See Fenderson v. West, supra.


ORDER

Entitlement to an initial compensable evaluation for tinea pedis with 
onychomycosis of both feet is denied.


REMAND

The April 2002 rating decision denied service connection for a right knee 
and left knee disorder, which the veteran claims had their inception during 
his active service.  The private treatment records which the veteran 
submitted with his claim reflect no firm diagnosis of underlying pathology, 
though one provider suggested the prospect of meniscus involvement of the 
left knee.  X-rays showed no pathology.  The veteran's service medical 
records reflect no entries for complaints, findings, or treatment for, any 
right knee or left knee disorder.  The Board notes that the VA examinations 
did not address the veteran's knees.

At the RO and VTC hearings, as well in his substantive appeal, the veteran 
asserted that his knee disorders are related to his service-connected 
disorders of the feet.  At both hearings he related that a VA care provider 
also suggested that there is a relationship.  The RO adjudicated the 
veteran's claim solely for direct service connection.  It was not 
adjudicated for secondary service connection.

Accordingly, the case is REMANDED for the following:

The RO should arrange for an appropriate 
examination(s) to determine whether any knee disorder 
is present, and if so, whether it is related to either 
or the veteran's service-connected disorders of his 
feet.  Request the examiner(s) to render an opinion as 
to whether the veteran has a current disorder of 
either the right knee or the left knee, or both.  If 
so, request the examiner(s) to render an opinion as to 
whether it is at least as likely as not (probability 
of at least 50 percent) that any right knee or left 
knee disorder is caused or made worse by either the 
veteran's service-connected hallux rigidus, left, or 
his service-connected tinea pedis, with onychomycosis, 
bilateral.  Request the examiner(s) to fully explain 
the reason for any opinion rendered.  If the 
examiner(s) is unable to render an opinion on a basis 
other than speculation or conjecture, please state 
that for the record.  Please ensure the claim file is 
provided to the examiner(s).

After all of the above is completed, the RO shall review all of the 
evidence obtained since the SSOC in light of all the other evidence of 
record.  To the extent that any benefit sought on appeal remains denied, 
issue the veteran a SSOC and, if all is in order, return the case to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that 
all claims that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     ______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




